DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "different level" in claim 32 is a relative term which renders the claim indefinite.  The term "different level" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 26-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2013/0117413 to Kaneko et al.
As concerns claims 26 and 33, providing media content performed by a server or multiple servers comprising a processor (0667), comprising: 
transmitting, to a client (0570), metadata (0570), the metadata provides descriptive information that enables the client to select one or more media components (0489-0490) of the media content; 
receiving, from the client, one or more requests (0492-request for content, from client) for media content corresponding to a media component among the one or more media components in the metadata selected by the client; and 
transmitting the media content corresponding to the selected media component to the client, wherein the metadata provides order value information of an alternative (0574-priorities, selected based on such information; 0538) for the request of the media content.  
As concerns claims 27 and 34, the invention of claims 26 and 33, wherein the request includes the order value information in a query part (0574-priorities, selected based on such information; see also 0070-URI (in light of applicant’s specification at 0134).  
As concerns claims 28 and 35, the invention of claims 26 and 33, wherein the metadata includes one or more periods (fig. 35- “Period”), wherein the period includes one or more groups (Fig. 35- “Group”), wherein the group includes one or more representations (Fig. 35-“Representation”), wherein the representation includes one or more segments (Fig. 35-Segmentinfo) wherein the group includes one or more group elements (Fig. 35-“group 
As concerns claim 29, a method for providing media content performed by a server or multiple servers, comprising: 
receiving, from a client (0570), a Uniform Resource Locator (URL) request (0575; 0538) for a media component of the media content based on metadata of the media content, wherein the metadata comprises multiple BaseURL elements (0531-plurality of BaseURLs; 0538) and wherein identical segments are accessible at locations indicated by URLs resolved with respect to the multiple BaseURL elements (0531-plurality of BaseURLs; 0538); and sending the requested media component of the media content to the client, wherein the URL of the requested segment is generated based on selected at least two BaseURL elements (Fig. 35-at least two BaseURL elements shown; Fig. 37; 0503-each of which can supply the content; 0538) among the multiple BaseURL elements (0531-plurality of BaseURLs; 0533; 0538).  
As concerns claim 30, the method of claim 29, wherein the metadata includes one or more periods (fig. 35- “Period”), wherein the period includes one or more groups (Fig. 35- “Group”), wherein the group includes one or more representations (Fig. 35-“Representation”), wherein the representation includes one or more segments (Fig. 35-Segmentinfo) wherein the group includes one or more group elements (Fig. 35-“group elements”, BRI can be directed to Segmentinfo or any one “element” within the group) for each of the groups.  
As concerns claim 31, the method of claim 29, wherein the BaseURL elements include at least one of an MPD level Base URL element (Fig. 35; 0502-MPD) of MPD, a period level Base URL element (fig. 35- “Period”) of each period, a group level Base URL element (Fig. 35- 
As best understood concerning claim 32, the method of claim 30, wherein each of the selected at least two BaseURL elements is at a different level (Fig. 38-b, c, d at different “levels”).  

Response to Arguments
Applicant's arguments filed November 2, 2020 have been fully considered but they are not persuasive. 
The applicant argues Fig. 35 in Kaneko, there is only one BaseURL element at the segment level. 
Kaneko lists two BaseURL elements in the portion identified by the applicant, thus “multiple BaseURL elements” are disclosed. Furthermore, the applicant has failed to identify their corresponding disclosure for the claimed features. The claims are given the broadest reasonable interpretation and limitations from the specification are not read into the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063.  The examiner can normally be reached on 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN B WALSH/Primary Examiner, Art Unit 2451